DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-20 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Tyagi et al. (US 2019/0281573 A1); Ren (US 2014/0278065 A1); and Koreeda et al. (US 2015/0206348 A1).
Tyagi teaches transcribing a wireless communication between a mobile device (101, Fig. 2) and multiple reference point transceivers (Anchor, 107, Fig. 2) fixedly located at a position within a wireless communication area (see paragraph [0026] and Fig. 2), wherein the mobile device may communicate with each of the three anchor tags and triangulation calculations are performed to determine the mobile device coordinates (see paragraph [0033] and Fig. 2).
Ren teaches generating a graphical depiction of objects in an environment around an in-vehicle information system 104, Fig. 1 (smart device) (see Ren, paragraph [0023]) including: GPS identifying a location of the in-vehicle information system using triangulation or other geolocation techniques (see Ren, paragraph [0032] and Fig. 1); establishing a radio target area for an energy receiving sensor (172, Fig. 1) (see Ren, paragraphs [0035] & [0037]); receiving energy into the energy receiving sensor from the radio target area (see Ren, paragraph [0037]); and generating a digital representation (graphic display of objects in a physical environment around a vehicle e.g. 3D projection surface) of the energy received into the energy receiving sensor at an instance in time (see paragraphs [0037] & [0039] - [0040] and Fig. 5).
Koreeda teaches generating positional coordinates for a tag (position information about a real world to which the AR tag is attached) at an instance of time (see Koreeda, paragraph [0061] - [0062]), the tag comprising digital content (see Koreeda, paragraphs [0060] & [0066] - [0067]); and generating a user interactive interface based upon the digital content (see Koreeda, paragraphs [0079] - [0080] and Fig. 11).
Claim 1 is allowed because Tyagi, Ren, and Koreeda do not teach a method for interacting with a tag in a wireless communication area, the method comprising the steps of:
a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver fixedly located at a first position within a wireless communication area;
b) transceiving a second wireless communication between the Smart Device and a second reference point transceiver fixedly located at a second position within a wireless communication area;
c) transceiving a third wireless communication between the Smart Device and a third reference point transceiver fixedly located at a third position within a wireless communication area;
d) generating positional coordinates for the Smart Device based upon the first wireless communication, the second wireless communication, and the third wireless communication;
e) establish a radio target area for an energy receiving sensor;
f) receiving energy into the energy receiving sensor from the radio target area;
g) generating a digital representation of the energy received into the energy receiving sensor at an instance in time;
h) generating positional coordinates for a tag;
i) associating digital content with the positional coordinates for the tag;
j) generating a user interactive interface comprising the digital representation of the energy received into the energy receiving sensor and a dynamic portion representative of the positional coordinates for the tag;
k) receiving a user input into the dynamic portion of the user interactive interface; and
l) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates for the tag.
Claims 2-18 are allowed based on their dependence on allowed independent claim 1.

Claim 19 is allowed because Tyagi, Ren, and Koreeda do not teach a method for interacting with a tag a wireless communication area, the method comprising the steps of:
a) transceiving respective Ultra Wideband wireless communications between a Smart Device supported by an Agent and multiple reference point transceivers;
b) generating positional coordinates for the Smart Device based upon the respective Ultra Wideband wireless communications between the Smart Device and the multiple reference point transceivers;
c) establish a radio target area for an energy receiving sensor;
d) receiving energy into the energy receiving sensor from the radio target area;
e) generating a digital representation of the energy received into the energy receiving sensor;
f) generating positional coordinates for a tag, the tag comprising digital content and
access rights to the digital content; 
g) determining the tag is located within the radio target area based upon the positional coordinates for the tag;
 h) generating a first user interactive interface comprising static portions based upon the digital representation of the energy received into the energy receiving sensor;
 i) generating a dynamic portion of the first user interactive interface based upon the positional coordinates for the tag;
 j) receiving a user input into the dynamic portion of the first user interactive interface; 
and 
k) based upon the user input received into the dynamic portion of the first user interactive interface, including the digital content in a second user interactive interface.
Claim 20 is allowed based on its dependence on allowed independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
May 17, 2022